       Case 2:20-cv-02619-JAR-ADM Document 4 Filed 12/22/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DAIRY FARMERS OF AMERICA, INC.                    )
                                                  )
                               Plaintiff,         )    Case No. 2:20-cv-02619-JAR-ADM
       v.                                         )
                                                  )
WISCONSIN WHEY PROTEIN INC.,                      )
                                                  )
                               Defendant.         )

                        PLAINTIFF’S RESPONSE TO THE COURT’S
                         NOTICE AND ORDER TO SHOW CAUSE

       Plaintiff Dairy Farmers of America, Inc. (“DFA”), in response to the Court’s Notice and

Order to Show Cause (Doc. 2, the “Order”), respectfully shows the Court the following facts and

allegations confirming that this Court does indeed have subject matter jurisdiction over this matter.

       1.      In its Order, the Court (i) directed that DFA “show cause” why the Court should

not “dismiss this case without prejudice for lack subject-matter jurisdiction,” and more

specifically, (ii) directed that DFA “provide sufficient factual allegations for the court to evaluate

whether DFA has adequately pleaded diversity jurisdiction exists by specifying the states where

DFA and WWP have their principal places of business.” (Doc. 2.)

       2.      Contemporaneous with this response, DFA has filed its First Amended Complaint

pursuant to Fed. R. Civ. P. 15(a)(1)(A), which contains more detailed factual allegations

demonstrating the existence of the Court’s diversity jurisdiction pursuant to 28 U.S.C. 1332.

       3.      As set forth in the First Amended Complaint, this “Court has subject matter

jurisdiction pursuant to 28 U.S.C. 1332, in that the parties are of diverse citizenship and the amount

in controversy is greater than $75,000” (Doc. 3, ¶ 4) because:

            a. “Specifically, DFA is a citizen of the state of Kansas, in that it is incorporated under

               Kansas law, and also its headquarters and its principal place of business are located
       Case 2:20-cv-02619-JAR-ADM Document 4 Filed 12/22/20 Page 2 of 3




               in Kansas. Specifically, DFA’s Kansas headquarters is the center of direction,

               control, and coordination for the cooperative, and is located in Kansas at 1405 N.

               98th Street, Kansas City, Kansas 66111.” (Id., ¶ 4(a).)

            b. “In contrast, WWP is a citizen of the state of Wisconsin, in that it is incorporated

               under Wisconsin law, and its headquarters and its principal place of business is

               located in Wisconsin. Specifically, WWP’s Wisconsin headquarters is its center of

               direction, control, and coordination, and is located in Wisconsin at 5408 3M Drive,

               Suite B, Menomonie, Wisconsin 54751.” (Id., ¶ 4(b).)

            c. “Further, the amount in controversy is greater than $75,000, in that WWP’s

               breaches of contract and failure to accept and buy the required volumes of milk at

               the required price have cost DFA at least approximately $1.5 million in

               compensatory damages.” (Id., ¶ 4(c).)

       4.      The exhibits to DFA’s First Amended Complaint show these facts to be true. First,

DFA attached to its First Amended Complaint a screenshot from Kansas’s Secretary of State

website, which shows that DFA is formed under Kansas law and has its mailing address in Kansas

City, Kansas. (Doc. 3-1.) Similarly, DFA attached a screenshot from its own website with an

indication of the address for its headquarters and principal place of business in Kansas City,

Kansas. (Doc. 3-2.)

       5.      In addition, DFA attached to its First Amended Complaint a screenshot from

Wisconsin’s Secretary of State website, confirming that WWP is formed under Wisconsin law,

and that its principal place of business is located in Menomonie, Wisconsin. (Doc. 3-3.)

       6.      Lastly, DFA attached a demand letter with a detailed calculation of its damages,

which totaled as of the time of the demand letter at least $1.5 million, thus demonstrating that the

amount in controversy is greater than $75,000. (Doc. 3-4.)

                                                 2
       Case 2:20-cv-02619-JAR-ADM Document 4 Filed 12/22/20 Page 3 of 3




       7.      DFA respectfully submits that the additional allegations and evidence detailed

above respond to and satisfy the Court’s two directives of DFA, in that they (i) show that the Court

does indeed have subject matter jurisdiction over this action pursuant to 28 U.S.C. 1332, and

(ii) demonstrate the principal places of business for each of DFA and WWP, and confirm that DFA

and WWP are of diverse citizenship.

       WHEREFORE, for these reasons, DFA requests that the Court refrain from dismissing this

matter and proceed to preside over it until its conclusion.



       Dated: December 22, 2020

                                              BRYAN CAVE LEIGHTON PAISNER LLP

                                              By:       /s/ Timothy J. Davis
                                                    Robert J. Hoffman (KS # 16453)
                                                    rjhoffman@bclplaw.com
                                                    Timothy J. Davis (KS # 24901)
                                                    tim.davis@bclplaw.com
                                                    1200 Main Street, Suite 3800
                                                    Kansas City, MO 64105
                                                    Telephone: (816) 374-3200
                                                    Facsimile: (816) 374-3300

                                                    Attorneys for Plaintiff Dairy Farmers of
                                                    America, Inc.




                                                 3
